SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 5, 2014 CODESMART HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 333-180653 45-4523372 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 275 Seventh Avenue, 7th Floor New York, NY 10001 (Address of Principal Executive Offices) 646-248-8550 (Registrant’s telephone number) (former name or former address, if changed since last report) Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry Into A Material Definitive Agreement. On March 5, 2014, CodeSmart Holdings, Inc. (the “Company”) executed a Securities Purchase Agreement (the “SPA”), with WHC Capital, LLC, Series Bravo (the “Investor”) for the sale of a Convertible Promissory Note (the “Note”) to purchase shares of common stock, par value $.0001 per share (“Common Stock”) for gross proceeds of $50,000 (the “Offering”). The Note has 10% original issue discount and accrues interest at 8% per annum and will be due on March 5, 2015 (“Maturity Date”). The Investor has the right to convert the Note from time to time starting from 6 months after the issuance date at the conversion price which equals to 65% of the Market Price (as defined below) subject to adjustments set forth in the Note. The “Market Price” means lowest intraday trading price for the Common Stock during the fifteen trading day period prior to conversion. The foregoing description of the terms of the SPA and the Note is qualified in its entirety by reference to the provisions of the Securities Purchase Agreement, dated March 5, 2014 and the Note which are included as Exhibit 10.1 andExhibit 4.1 to this Current Report and are incorporated by reference herein. Item3.02Unregistered Sales of Equity Securities. The above referenced issuance of the Company’s securities in the Offering was not registered under the Securities Act of 1933, as amended (the “1933 Act”), and the Company relied on an exemption from registration provided by Rule 506(c) of Regulation D promulgated under the 1933 Act for such issuance. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Form ofNote. Securities Purchase Agreement, dated March 5, 2014, by and between the Company and WHC Capital, LLC, Series Bravo. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CodeSmart Holdings, Inc. Date: March 11, 2014 By: /s/ Diego E. Roca Name: Diego E. Roca Title: Chief Financial Officer 3
